                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 --------------------------------------             x
 ISRAEL MARCOLINO SCHAFFNER, an Individual,         :              Civil Action No. 19-cv-005298
                                                    :
                       Plaintiff,                   :
                                                    :
 vs.                                                :
                                                    :
 DIAMOND RESORTS HOLDINGS, LLC, a Nevada :
 limited liability company; DIAMOND RESORTS         :
 INTERNATIONAL INC., a Delaware corporation;        :
 DIAMOND RESORTS U.S. COLLECTION, L.L.C., :
 a Delaware limited liability company; DIAMOND      :
 RESORTS INTERNATIONAL MARKETING, INC., :
 a California corporation; DIAMOND RESORTS          :
 INTERNATIONAL CLUB, INC., a Florida                :
 corporation; DIAMOND RESORTS                       :
 MANAGEMENT, INC., an Arizona corporation;          :
 DIAMOND RESORTS U.S. COLLECTION                    :
 MEMBERS ASSOCIATION, a Delaware corporation; :
 DIAMOND RESORTS DEVELOPER & SALES                  :
 HOLDINGS COMPANY, a Delaware company;              :
 DIAMOND RESORTS FINANCIAL SERVICES,                :
 INC., a California corporation; and DOES 1 through :
 100, Inclusive, (collectively, “Apollo”); MICHAEL  :
 FLASKEY; KENNETH SIEGEL; VITOR MENNA               :
 BARRETO a Diamond Resorts International, Inc.      :
 Shareholder,                                       :
                                  Defendants.       :
 -------------------------------------- x

                             NOTICE OF MOTION TO DISMISS
                           PLAINTIFF’S AMENDED COMPLAINT

       PLEASE TAKE NOTICE that, upon the Amended Complaint in this action, the

accompanying memorandum of law, and all prior pleadings and proceedings, defendants Diamond

Resorts Holdings, LLC, Diamond Resorts International, Inc., Diamond Resorts U.S. Collection

Development, LLC1, Diamond Resorts International Marketing, Inc., Diamond Resorts

International Club, Inc., Diamond Resorts Management, Inc., Diamond Resorts Developer & Sales

Holdings Company; Diamond Resorts Financial Services, Inc., Michael Flaskey and Kenneth

       1
           Incorrectly named “Diamond Resorts U.S. Collection, L.L.C.” in the caption.
Siegel (collectively, “Diamond”) will move this Court, before the Honorable Ann M, Donnelly

U.S.D.J., at the United States Courthouse, 225 Cadman Plaza East, Brooklyn, New York, 11201

for an Order, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissing

plaintiff’s Amended Complaint in its entirety and with prejudice, and granting such other and

further relief as the Court deems just and proper.

Dated: September 24, 2019
                                                     Respectfully submitted,

                                                     BALLARD SPAHR LLP

                                              By:     s/ Gerard Belfort______________
                                                     Gerard Belfort
                                                     1675 Broadway, 19th Floor
                                                     New York, NY 10019
                                                     Tel.: (212) 223-0200
                                                     Fax: (212) 223-1942
                                                     Email: belfortg@ballardspahr.com

                                                     Attorney for Diamond




                                                 2
